The opinion of the court was delivered, May 29th 1867, by
Thompson, J.
— The principles involved in this case were all discussed in an opinion delivered at this term, Farnham et at. v. The Camden and Amboy Railroad Co. It was there held that the company might limit the extent of liability in case of loss or injury, by a special contract or special acceptance of the goods to be carried, and thus become subject to the laws of bailment only ; but that there could be no limitation of liability where the loss or injury resulted from the negligence of the company or its servants.
Was there negligence in the case before us ? There are numerous authorities cited in the case referred to, to show that when goods are lost or damaged while in the custody of the carrier under a special contract, and he gives no account of how it occurred, a presumption of negligence will follow of course. That is just the case before us, and hence it was right to hold the company liable to the extent of the full value of the saw. Had they been able to have shown a prima facie case of injury, with *142out fault on their part, they would not have been liable beyond the limit fixed, unless the plaintiff could have established negligence against the company as to the manner of the injury; but their silence was reconcilable with nothing but negligence or wilfulness, either of which would be followed by liability to the full extent of the loss. We see no error in the instructions given to the jury, and the judgment is to be affirmed.
Judgment affirmed.